Citation Nr: 1520909	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-20 608 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred from January 20-21, 2011, at John D. Archbold Memorial Hospital, Thomasville, Georgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision issued by the VAMC located in North Florida/South Georgia.

In January 2015 the Veteran testified during a hearing at a VA facility in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  On January 18, 2011, the Veteran received emergency medical treatment at John D. Archbold Memorial Hospital, Thomasville, Georgia.

2.  The Veteran's medical condition precluded transfer to a VA facility prior to January 21, 2011.

3.  The Veteran was enrolled in the VA health care system and had received medical services within the 24 month period preceding his emergency treatment.

4.  The Veteran is financially liable to John D. Archbold Memorial Hospital for the cost of his January 2011 treatment, and has no coverage under a health-plan to cover any of those costs, nor does he have any recourse against a third party to cover any of the liability.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services, incurred on January 20-21, 2011, at John D. Archbold Memorial Hospital, Thomasville, Georgia, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.

Analysis

A review of the record reveals that the Veteran sought medical treatment from a private medical provider (John D. Archbold Memorial Hospital, Thomasville, Georgia) on January 18, 2011 through January 21, 2011.  VA payment was approved from January 18, 2011 through January 19, 2011.  The Veteran's claim was denied because VA determined that the Veteran's emergency situation had stabilized on January 19, 2011, and he could have been transferred to a VA facility for his on-going inpatient care.

When a Veteran receives treatment at a non-VA facility without prior authorization, as in this case, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met, 38 U.S.C.A. §§ 1725 and 1728.

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002.

As for the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, the Board notes that the Veteran was not service-connected for any disability at the time he sought treatment at the private facility in January 2011.  Thus, the provisions of section 1728 are not applicable and reimbursement is not available under this statute.

At his January 2015 Board hearing the Veteran indicated that on January 18, 2011, he had an allergic reaction to medication that caused rectal bleeding.  He called VA and was instructed to go to the nearest hospital.  While his condition began to lessen after two days, medical personnel from the private hospital determined that the Veteran should remain in the hospital for further observation as they did not feel comfortable enough to release him at that time.  He essentially indicated that he had contacted VA about a transfer but VA officials did not deem it either prudent or feasible at that time.  The Veteran indicated that he had been in contact with VA and had done as told.  He also indicated that there was no way he would have been able to drive three hours to the nearest VA facility during the time period in question.

The Board notes that a VA physician review indicated that the Veteran's emergency condition had resolved on January 19, 2011.  However, the Board also observes that in the January 18-21, 2011 discharge summary report the private discharge physician appeared to indicate (in the section titled COURSE IN THE HOSPITAL) that the Veteran's situation was not stable until January 21, 2011.  As the Board is unable to distinguish these opinions, the Board will resolve doubt in the Veteran's favor and find that the Veteran was not stable for transfer to a VA facility until January 21, 2011.

There is no indication that any of the statements as related by the Veteran have been contradicted by the record, and the Board finds that the circumstances support the fact that until January 21, 2011 the Veteran could not have been safely discharged or transferred to a VA facility.

In addition, the Board finds that the Veteran's treatment was provided in a hospital emergency department, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of emergency treatment as indicated by the VA treatment records associated with the claims file, the Veteran is financially liable to John D. Archbold Memorial Hospital for the treatment and has no health care plan to cover any of the costs, nor does he have any legal recourse against a third party to cover any of his liability.  Accordingly, the Board finds that the criteria necessary for payment or reimbursement of unauthorized medical expenses in this case have been met.

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on January 20-21, 2011, at John D. Archbold Memorial Hospital, Thomasville, Georgia, is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


